Citation Nr: 0905938	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-24 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to April 
1979.  He died in April 1979.  The appellant is the Veteran's 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico. 

In her August 2007 substantive appeal, the appellant 
requested a hearing before a member of the Board; however, 
she failed to appear for her April 2008 Board hearing.  


FINDINGS OF FACT

1.  The Veteran died in April 1979.  The autopsy states the 
cause of his death as multiple external and internal blunt 
force injuries with intra-and retroperitoneal hemorrhage 
incurred in a motor vehicle accident.  

2.  At the time of the Veteran's death, he was absent without 
leave (AWOL) from his military duties, driving south in a 
northbound lane of travel, and according to preliminary 
testing had a blood alcohol level of .17 gm/dl.  Under 
Arizona law, an individual is presumed under the influence of 
alcohol if the percentage of alcohol in his or her blood or 
urine is .1% (gm/dl) by weight.  

3.  The Veteran's death was proximately caused by his own 
willful misconduct.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.301, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
Veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2007); 38 C.F.R. § 3.5(a) (2008); 
see 38 U.S.C.A. Chapter 11.

An injury or death incurred during active military, naval, or 
air service will be deemed to have been incurred in the line 
of duty when the person on whose account benefits are claimed 
was, at the time the injury was suffered or death occurred, 
in active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or the 
abuse of alcohol or drugs.  38 U.S.C.A. § 101, 105, 1110 ; 38 
C.F.R. §§ 3.1(m), 3.5, 3.301.

Section 105 creates a presumption of service connection for 
injuries that occur during active duty unless a preponderance 
of the evidence establishes that the injury was the result of 
the person's own willful misconduct.  See Thomas v. 
Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005); Shedden 
v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).

"Willful misconduct" is defined as an act involving 
conscious wrongdoing or known prohibited action.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences 
and must be the proximate cause of injury, disease or death.  
38 C.F.R. § 3.1(n)(1)-(3).

With regard to alcohol use, 38 C.F.R. § 3.301(c) states, in 
pertinent part, as follows:

The simple drinking of alcoholic beverage is not of 
itself willful misconduct.... If, in the drinking 
of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will 
be considered the result of the person's willful 
misconduct.

The provisions of 38 C.F.R. § 3.301(d) further state that 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user.

Here, the Veteran served on active duty from June 1975 to 
January 1979, at which time he re-enlisted.  The Veteran's 
service treatment records show treatment for acute and 
chronic alcoholism from June 1976 to June 1977.  A Report for 
Suspension of Favorable Personnel Actions dated April 10, 
1979 shows that the Veteran became AWOL as of April 9, 1979.  

On April 26, 1979, while still AWOL, the Veteran was involved 
in a traffic accident which resulted in his death.  According 
to the July 1979 Report of Investigation regarding the 
Veteran's line of duty and misconduct status, at the time of 
the accident, the Veteran was traveling south in the 
northbound lane of Highway 90 in Huachuca City, Arizona, when 
he had a head-on collision.  

A preliminary blood alcohol test showed that the Veteran's 
blood alcohol level was .17 (%) gm/dl.  Under Arizona law at 
the time, an individual was presumed under the influence of 
alcohol if his blood alcohol was .1 (%) gm/dl or greater by 
weight.  An autopsy was performed and toxicology results 
found the presence of alcohol: .205 gm/dl (plasma) and .227 
gm/dl (vitreous).  

The evidence of record shows that despite consuming 
sufficient quantities of alcohol to significantly exceed the 
legal limit, the Veteran chose to drive, demonstrating a 
reckless disregard of his own safety and the safety of 
others.  He drove on the wrong side of the road and was 
involved in a fatal collision.  

While the July 1979 Report of Investigation regarding the 
Veteran's line of duty and misconduct status made no 
determination as to whether the Veteran's death was in the 
line of duty or the result of misconduct, the Board finds 
that the Veteran's decision to consume excessive amounts of 
alcohol and then drive in a state of intoxication was the 
proximate cause of the Veteran's death and that his actions 
constitutes willful misconduct as that term has been defined 
above.  

Accordingly, entitlement to service connection for the 
Veteran's cause of death is not warranted.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a pre-decisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in September 2006.  The September 2006 
letter informed the appellant in detail of the appellant's 
and VA's respective duties for obtaining evidence.  
Additionally, the letter explained what the appellant needed 
to show to establish entitlement to service connection for 
the Veteran's cause of death.  

VA also has a duty to assist the appellant in the development 
of her claims.  This duty includes assisting the appellant in 
the procurement of service treatment records and pertinent 
treatment records and obtaining medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal that can be obtained have been and are 
associated with the Veteran's claims files.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor her representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of her claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


